Exhibit10.13 DATED 27 April 2010 (1)BONHAMS 1793 LIMITED (2)THE FEMALE HEALTH COMPANY (UK) PLC TENANCY AGREEMENT relating to Unit 1 Sovereign ParkCoronation Road London NW10 7QP Lewis Silkin LLP 5 Chancery Lane LondonEC4A 1BL Ref: SCJ8049.73394-176 THIS TENANCY AGREEMENT is made the 27th day of April 2010 BETWEEN:- BONHAMS 1793 LIMITED having its registered office atMontpelier Galleries, Montpelier Street, London SW7 1HH (company registration number 04326560) (the “Landlord”) and THE FEMALE HEALTH COMPANY (UK) PLC having its registered office at Unit 1 Sovereign Park, Coronation Road, Park Royal London NW10 7QP (company number 02439625) (the “Tenant”) WHEREBY IT IS AGREED as follows:- 1.
